Title: From Alexander Hamilton to James McHenry, 13 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Aug 13 1799
          
          I have the honor to transmit the proceedings of a Court Martial in the trial of  Lt. Kreemer of the first Regiment of Infantry. The offences charged against him are of a nature to merit fully the punishment and they are satisfactorily established. General Wilkinson adds that from the prevalence of the practice which is the foundation of the other irregularities disorders has obtained so much in the Western army as to render an example indispensable. The decision is for the President. It is very desireable that it should be prompt & that it should confirm give effect to the sentence.
          With great respect I have the honor to be Sir Yr. Obed Servt
        